ORDER
By order filed on September 2, 2011, we suspended respondent Benjamin Adam Warpeha from the practice of law for a minimum of 60 days, effective 14 days from the date of filing of the order. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, except for successful completion of the professional responsibility portion of the state bar examination, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Benjamin Adam Warpeha is conditionally reinstated to the practice of law in the State of Minnesota, subject to his successful completion of the professional responsibility portion of the state bar examination by September 1, 2012. By September 1, 2012, respondent shall file with the Clerk of Appellate Courts and serve upon the Director of the Office of Lawyers Professional Responsibility proof of successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/Alan C. Page Associate Justice